Citation Nr: 1524542	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to September 1967.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The issue of entitlement to service connection for a shortened left leg was first raised by the record in the Veteran's March 2012 notice of disagreement, but has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Additionally, in November 2010, the Agency of Original Jurisdiction (AOJ) addressed several claims raised by the Veteran in a letter.  (See statements from Veteran dated in August, September and October 2010.  A review of the record indicates that all of the claims have not been addressed.  This matter is referred to the AOJ for appropriate action.

Moreover, the Board notes that in September 2009, the AOJ granted service connection for PTSD and assigned a 30 percent rating.  In August 2010, the Veteran submitted a notice of disagreement (NOD) with the assigned rating.  A review of the record fails to show that the Veteran and his representative have been issued a statement of the case (SOC).  In September 2009, the AOJ denied service connection for bilateral hearing loss.  The AOJ subsequently granted service connection for left ear hearing loss.  In August 2010, the Veteran filed a NOD with the denial of service connection for right ear hearing loss.  The Veteran and his representative were not issued a SOC on these issues.  As such these issues are listed on the cover page of the decision and will be addressed in the remand below.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Following a thorough review of the evidence of record, the Board finds additional development is required prior to adjudicating the Veteran's claims.  In particular, the Board finds the RO erred by not affording the Veteran a VA examination in connection with his bilateral hip disability claim and that the VA foot and knee examinations and opinions are inadequate because they were not based on all the pertinent evidence of record.

The Veteran filed claims for entitlement to service connection for left foot, bilateral knee, and bilateral hip disabilities in August and November 2011.  He alleged these disabilities were directly caused by the physical shock of jumping out of helicopters during combat assault missions in the Republic of Vietnam.  He indicated he participated in approximately 50 helicopter missions where he jumped from as high as 15 feet out of moving helicopters while wearing 30 to 40 pounds of equipment.  The Veteran was afforded VA examinations for his knees and left foot in November 2011; he was not afforded a VA hip examination.  In a February 2012 decision, the RO denied all of the Veteran's claims finding no nexus between the Veteran's diagnosed disabilities and his military service.

In his March 2012 notice of disagreement and July 2012 VA Form 9, the Veteran indicated that his current "ambulatory issues," which the Board construes to encompass all claims currently on appeal, were due to a shortened left leg, which was first documented in a December 2010 VA examination report.  The Veteran stated he believed that his left leg was shorter than his right leg as a direct result of participating in helicopter assault missions.  He also contended that his shortened left leg may have been caused by extensive treatment and hospitalization for gun shot wounds to his left shoulder during service.  He reported that wearing a heavy plaster cast for six months in connection with this injury caused an abnormal gait.  As noted above, the Veteran's claim for entitlement to service connection for a shortened left leg is referred to the RO.

Following the RO's adjudication of the Veteran's informal claim for entitlement to service connection for a shortened left leg, the RO must provide the Veteran with VA examinations and opinions addressing the etiology of all claimed disabilities on appeal.

As noted, the Veteran has not been provided with a VA examination in relation to his bilateral hip disability claim.  The Veteran has a current diagnosis of greater trochanteric bursitis of the bilateral hips and the Board finds that given the Veteran's lay statements, this disability may be related to his active duty service.  In light of the fact that the Board is precluded from making medical determinations, a VA examination and opinion is required in order to properly adjudicate the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

On remand, VA examinations and opinions evaluating the Veteran's foot and knee disabilities are also required because the previous examiners based their opinions on incomplete medical evidence by failing to consider or acknowledge medical reports documenting that the Veteran had a shortened left leg.  A medical opinion based on incomplete facts is not competent medical evidence, and accordingly, a remand is required to obtain new examinations and opinions considering all the pertinent evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

The Board notes that the Veteran's DD-214 reflects he was awarded, among numerous other medals and badges, a Purple Heart with two oak leaf clusters and a Combat Infantry Badge.  His DD-214 also confirms that he was assigned to an Army airborne command and that he completed Basic Airborne Training.  As combat service is confirmed by official service department records, and the Veteran's statements are consistent with the circumstances, conditions, or hardships of his service in Vietnam with an airborne division, he is entitled to the relaxed evidentiary standards afforded to combat veterans.  See 38 U.S.C.A. § 1154(b).  Accordingly, his lay statements alone are sufficient to establish that he injured his foot, knees, and hips in service.  This relaxed standard, however, does not establish service connection for his disabilities; it merely aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998).  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Therefore, in providing the requested opinions, the VA examiners must accept and consider the Veteran's lay statements as competent and credible evidence that his foot, knees, and hips were subjected to extreme physical stress and injuries due to participation in combat helicopter assaults.  In providing these opinions, the examiner must also consider whether the Veteran's theory that his hospitalization and treatment for gun shot wounds to the left shoulder, which is well documented in his service treatment records, caused any of his claimed disabilities.  These opinions must also discuss the significance of the Veteran's shortened left leg disability as it relates to his current disabilities.

Lastly, as noted in the introduction, the Veteran and his representative should be issued SOCs concerning the claim of service connection for right ear hearing loss and for an initial rating in excess of 30 percent for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran and his representative with the requisite statutory and regulatory notice of the information or evidence needed to establish service connection on a secondary basis.

2.  The RO must contact the Veteran and request that he identify any outstanding private medical records and complete releases for identified medical providers so that the RO may obtain those records.  The RO must then attempt to obtain copies of any outstanding VA medical treatment records and identified private medical records and must associate any medical records received with either the Veteran's physical or electronic claims file.

All attempts to procure these records must be documented, and the Veteran and his representative must be notified of any unsuccessful efforts in this regard, in accordance with 38 C.F.R. § 3.159(e) (2014).

3.  After any identified medical records are obtained to the extent they are available, the Veteran must be afforded the appropriate VA foot, knee, and hip examinations to determine whether any diagnosed disabilities are related to his active duty military service.

All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The Veteran's claims file, to include any electronic records, must be made available to the examiner.

Based on a review of the evidence of record, clinical examination of the Veteran, any tests or studies deemed necessary, and with consideration of the Veteran's statements, the examiner must identify all foot, bilateral knee, and bilateral hip disabilities found.  For each diagnosed disability, the examiner must indicate:

(a)  Whether the disability is as least as likely as not (50 percent probability or higher) related to the Veteran's active duty military service, including any injuries therein (including the injuries and activities noted in the May 2013 Travel Board hearing); and

(b)  Whether the disability is at least as likely as not (50 percent probability or higher) due to any service-connected disabilities (i.e., residuals of a gunshot wound to the left shoulder, left radial neuropathy, distal radius with minimal deformity and some limitation of wrist motion, degenerative joint disease of the right shoulder, right carpal tunnel syndrome, scar of the left shoulder, lateral epicondylitis of the right elbow).  If not due to any service-connected disabilities, the examiner should address whether any service-connected disability aggravates (increased the severity of the claimed disabilities).  If so, the examiner should identify that aspect of the disability which is due to aggravation.

In formulating the above-requested opinions, the examiner must accept as credible the Veteran's lay statements that he participated in over 50 combat helicopter assault missions during service, and must consider and discuss in the medical opinion the nature of those helicopter missions and how they are related or unrelated to the Veteran's current disabilities.  The examiner must also consider and comment on the Veteran's theory of causation relating to his extended period of hospitalization and treatment for gunshot wounds of the left shoulder in which he had to wear a case which affect his gait.  These opinions must also discuss the significance of the Veteran's shortened left leg disability as it relates to his current disabilities and comment on whether any found left leg disability is related to service, including to any incidents/activities thereof.  If so, an opinion as to whether such disability caused or aggravated a bilateral knee, bilateral hip or left foot disability must be addressed.  If aggravation is found, the examiner should identify that aspect of the disability which is due to aggravation.

A complete and thorough rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling that examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports and opinions must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  Issue the Veteran and his representative a SOC concerning the claim of service connection for right ear hearing loss and the claim for an initial rating in excess of 30 percent for PTSD.  (See introduction for further detail).

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

